Smith,. J., (after stating the facts). It was decided in the case of Sadler v. Cravens, 93 Ark. 11 (to quote from the syllabus in that case) that “Kirby’s Digest, § 1011, authorizing the county court to build a courthouse or jail whenever it shall think it expedient to do so, was not repealed by the subsequent statute (Kirby’s Digest, § 1502), providing that £no county court or agent of any county shall hereafter make any contract on behalf of the county unless an appropriation has been previously made therefor, and is wholly or in part unexpended. ’ ’ ’ Upon the authority of this case, the county court can order the construction of a jail even in the absence of any order to that effect by the quorum court, or of any appropriation by that court. And it may be true that the power of the county court to contract for the construction of a courthouse or a jail through proper orders of that court implies the power to make a preliminary contract with an architect for the preparation of plans for such buildings. But we are not required here to decide whether the county court has the right to make this preliminary contract with the architect where it has made no order determining the necessity for the construction of such building and its purpose to build it. We must assume that the terms employed in the agreed statement of facts are not used colloquially, but in their technical sense. This statement recites that the county judge did certain things, and the county court did certain other things, and this distinction shows those terms were employed advisedly. The county judge, and not the county court, made an order for the building of the jail, and there was never any appropriation by either the county court or the quorum court for that purpose. It does not.'appear that the county court undertook to make any contract ■with appellant for the preparation of these plans, although such a contract was made by the county judge. The agreed statement of facts recites that appellant did the work under the directions of the county judge, but ■there was no county court order 'appointing him architect for that purpose. There is the recital, however, that the county court made -an order approving 'his plans, and this is the only order of the court upon which appellant could predicate any cause of action against the county. But the majority of the court think this order 'approving the plans did not make a contract, because it .did not order the construction of the jail, nor did it undertake to bind the county to make .any use of these plans. We can not interpolate anything into this agreed statement of facts which will add 'any validity to the recital that there was an order of the court approving the plans. That order does not undertake to bind the county to pay for these plans, and the judgment of the court below will, therefore, be affirmed.